UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[x] Filed by a party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional materials [] Soliciting Material Under Rule14a-12 NetREIT, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [] No fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: May 18, 2012 Dear Stockholder, Thank you for voting or authorizing a proxy to vote your shares at the Annual Stockholders Meeting of NetREIT, Inc. originally convened onMay 18, 2012. Although over 95% of the votes that have been received to date have been cast in favor of all submitted proposals, unfortunately, a quorum was not present at the time of the Annual Meeting on May 18, 2012. Thus at the originally scheduled May 18, 2012 meeting, the proxy holders voted on and approved a proposal to adjourn the meeting to July 5, 2012, in order to provide stockholders who had not voted additional time to vote. Since our records reflect that you have already voted, there is nothing else for you to do in advance of the July 5, 2012 Annual Stockholders Meeting.However, a previously submitted proxy may be revoked at any time before it is voted as the Annual meeting by (i) delivering a proxy revocation or other duly executed proxy bearing a later date to the Corporate Secretary of NetREIT, Inc., (ii) by attending the Annual Meeting and voting in person or, (iii) by authorizing a proxy to vote via the Internet or by telephone as instructed. We want to thank you again for voting and for your continued investment in NetREIT, Inc. A copy of the Notice of Stockholders Meeting is enclosed with this letter in accordance with Maryland law. Sincerely, Jack K. Heilbron President & CEO NetREIT, Inc. -2- May 18, 2012 Dear Stockholder, Please be advised that a quorum was not present at the Annual Stockholders Meeting of NetREIT, Inc. originally convened on May 18, 2012. Although over 99% of the votes that have been received to date have been cast in favor of all submitted proposals, without a quorum, we were unable to hold the Annual Meeting as originally scheduled. At the originally scheduled May 18, 2012 meeting, the proxy holders voted on and approved a proposal to adjourn the meeting to July 5, 2012, in order to provide stockholders who had not voted additional time to vote. Unfortunately, rescheduling the Annual Stockholders Meeting will require that we spend additional funds to notify our stockholders and allow additional time to vote via Internet and telephone.
